Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al (2017/0127611), in view of Kormann (6931828).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. A system for monitoring a condition of a sickle of a header of an agricultural machine, said system comprising: 
a knife guard (14) mounted to the header; 
a knife section (23) of the sickle that is configured to move either along or with respect to a surface of the knife guard (fig 1); and 
a sensor either mounted to the knife guard or another surface of the header for sensing the condition of the knife section (Dunn teaches sensing the knife position, a controller; however, the “condition” as claimed in particular in the dependent claims is not shown).

Kormann teaches that it has been known in the art to use sensor(s) to send signals to monitor knife “condition,” such as whether the knife is sharp, missing, defective, shape etc..;
On the results of the comparison with a threshold, a visual or acoustic signal is provided:

“(15) Depending on the results of the comparison, the driver can be provided with a visual or acoustic indication, which causes him to perform a sharpening operation and/or to re-adjust the distance between the cutting device and the counter-cutter. The above operations can also be performed automatically without intervention by the driver, possibly while driving or during the harvesting process. The sharpening operation can likewise be detected by the optical sensor so that in the case of a sharpening operation that is terminated at a suitable time based on the signals of the sensor no more material than is required is actually ground off. Similarly, the adjusting operation is terminated as a function of the signal of the optical sensor.”


Dunn with the teachings of Kormann, because it would not have been outside the skill that in order to prevent damage to the sickle it would be beneficial to warn / signal the driver ahead of time of possible anomalies;
	Using sound engineering judgement, it would be obvious to arrange/mount the sensor to or partially embedded in the guard for avoid obstruction the crop flow.

2. The system of claim 1, wherein the knife guard is positioned forward of the knife section, as viewed in a direction of travel of the agricultural machine (see Dunn, fig 1).

3. The system of claim 1, wherein the guard includes a slot through which the knife section passes (Dunn, figs 1-3).

4. The system of claim 1, wherein the sensor is either mounted to or at least partially embedded within the knife guard (addressed in re cl. 1).

5. The system of claim 1, wherein the sensor is connected to a processor, and the processor is configured to determine a condition of the knife section based upon a signal transmitted by the sensor (the controller of Dunn, in view of Kormann, would be capable of determining the condition).

6. The system of claim 1, wherein the condition of the knife section comprises the presence, absence, sharpness, dullness, shape, or planarity of the knife section (addressed above).

“(15) Depending on the results of the comparison, the driver can be provided with a visual or acoustic indication, which causes him to perform a sharpening operation and/or to re-adjust the distance between the cutting device and the counter-cutter. The above operations can also be performed automatically without intervention by the driver, possibly while driving or during the harvesting process. The sharpening operation can likewise be detected by the optical sensor so that in the case of a sharpening operation that is terminated at a suitable time based on the signals of the sensor no more material than is required is actually ground off. Similarly, the adjusting operation is terminated as a function of the signal of the optical sensor.” (Kormann)

7. The system of claim 1, wherein the sensor comprises one of an electric eye, a miniature camera, a Hall-Effect sensor, a magnetic sensor, a proximity sensor, and a movable contact (taught in the combination, see Kormann’s teaching above)

8. The system of claim 1, further comprising a plurality of the knife guards (Dunn, fig 2) and a plurality of the sensors, wherein each of the plurality of knife guards includes one of the plurality of sensors (the combination can include sensors).

9. The system of claim 1, wherein the sensor is configured to transmit a signal indicative of the condition of the knife sensor (addressed above).

10. The system of claim 1, further comprising a sickle drive mechanism for moving the knife section in a reciprocating fashion (Dunn, fig 2).

11. The system of claim 1, wherein a sensing portion of the sensor is positioned to face the knife section for sensing the condition of the knife section (arrangement is already addressed in cl. 1).

12. A header for a combine comprising the system of claim 1 (Dunn, par. 130).

The following are already addressed above, unless otherwise noted:

13. A method of monitoring a condition of a sickle of a header of an agricultural machine, said method comprising the steps of: sensing the condition of a knife section of the sickle using a sensor that is mounted to the header; transmitting a signal indicative of the sensed condition of the knife section to either a controller or a processor of the agricultural machine; and identifying that the sensed condition is an irregular condition by comparing the signal against a threshold value (see cl. 1).

14. The method of claim 13, wherein the sensed condition of the knife section comprises the presence, absence, sharpness, dullness, shape, or planarity of the knife section (cl. 2).

15. The method of claim 13, wherein the condition of the knife section comprises the presence or absence of the knife section (cl. 1-2).

16. The method of claim 13 further comprising communicating the irregular condition in an error message to an end user of the agricultural machine (as discussed above in the combination, the driver receives either an acoustic or visual signal / message of the error / anomalies).

17. The method of claim 16 further comprising communicating an identifier for the knife section associated with the irregular condition to the end user (as discussed above in re cl. 16, the error is identified and communicated).

18. The method of claim 16, wherein the error message is either visual or audible (addressed above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hartmann (2436258) teaches using sensors for detecting a variable based on the knife condition (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671